Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 1 of 50




                   Exhibit B
            Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 2 of 50



Alf 106 (SONY Rev. 01/17) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                              for the



             In the Matter of the Search of                      )
                                                                        l
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                 ~
                                                                 )
                                                                            Case No. S1 17 Cr. 548 (PAC)
                       See Attachment A
                                                                 )
                                                                 )

                                APPLICATION FOR A SEARCH AND SEIZURE WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):



located in the ___S_o_u_th_e_r_n_ _ District of _____N_e_w_Y_o_rk_ _ _ _ , th~re is now concealed (identify the
person or describe the property to be seized):

 See Attached Affidavit and its Attachment A

          The basis for the search under Fed. R. Crim. P. 41(c) is   (check one or more):
               liO evidence of a crime;
                ixJ contraband, fruits of crime, or other items illegally possessed;
               :0 property designed for use, intended for use, or used "in committing a crime;
                0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section(s)                                                 Offense Description(s)
        18 U.S.C. §§ 401; 793;           Contempt of court; unlawful disclosure of classified information; unauthorized computer
        1030·, 1503,· 179 1 ·, 22_52 A   access; obstruction of justice; smuggling contraband into prison; illegal acts related to
                                         child pornography.
          The application is based on these facts:
        See Attached Affidavit and its Attachment A

          ,&{ Continued on the attached sheet.
          ~ Delayed notice of _lQ_ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
              w:ider 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                ~~~{!~-·                                                    .
                                                                        /   ,_.u____,·~_/ :,Applicant's signature      ..
                                                                ____J_eff_r_ey'.6avi1.~or'ialds~n, Fl31 Special Agent
                                                                                         . P;intr3d ncqne .and title

Sworn to before me and signed in my presence.


Date:           10/03/2018
                                                                                  ;t~,.·.·.
                                                                ---------Ji-ucf;~ignat,...,'ur_e_ _ _ _ _ _ _ __


City and state: _N_e_w_Y_o_r_k~,N_Y_ _ _ _ _ _ __                             The Honorable Paul A. Crotty, U.S.D.J.
                                                                                            Printed name and title




                                                                                                                       JAS_021086
  Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 3 of 50




                                                                          MAG 4                        f
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Application of the United                 TO BE FILED UNDER SEAL
 States of America for a Search and Seizure
 Warrant for Documents Found in a Cell at the                   Agent Affidavit in Support of
 Metropolitan Correctional Center, 150 Park                   Application for Search Warrant
 Row, New York, New York 10007, previously
 inhabited by Joshua Adam Schulte


SOUTHERN DISTRICT OF NEW YORK) ss.:

       JEFF D. DONALDSON, being duly sworn, deposes and says:

I. Introduction

       A.      Affiant

       1.      I am a Special Agent of the Federal Bureau oflnvesfigation ("FBI") assigned to the

New York Field Office, and have been employed by the FBI since 2010. I am currently assigned

to a squad responsible for counterespionage matters and have wor~ed in the field of

counterintelligence from 2010 to present. In the course of my duties as a Special Agent, I am

responsible for investigating offenses involving espionage and related violations of law, including

unauthorized retention, gathering, transmitting or losing classified documents or materials;

unauthorized removal and retention of classified documents or materials; illegally acting in the

United States as a foreign agent; other national security offenses; and the making of false

statements. As a result of my involvement in espionage investigations and investigations involving

the unauthorized disclosure or retention of classified information, as well as my training in

counterintelligence operations, I am familiar with the tactics, methods, and techniques of United

States persons who possess, or have possessed a United States Government security clearance and

may choose to harm the United States by misusing their access to classified information. I am also




                                                1




                                                                                          JAS_021087
    Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 4 of 50




  familiar, though my training and experience with the use of
                                                              compu     ters in criminal activity and the
  forensic analysis of electronically stored information.

            2.     I make this Affidavit in support of an application pursuant
                                                                                 to Rule 41 of the Federal
  Rules of Criminal Procedure for a warrant to seize and review
                                                                certain materials identified during
  the search of the Metropolitan Correctional Center ("MCC"),
                                                                  which took place on October 3, 2018
  pursuant to a search warrant signed by the Court on Octob
                                                              er 2, 2018 (the "MCC Search Warrant").
  The MCC Search Warrant and underlying affidavit are attach
                                                             ed to this application as Exhibit A
 and is incorporated by reference, including the defined terms
                                                               identified therein.
            3.    As described in more detail, this application seeks the author
                                                                                 ity to seize and search
 documents (the "Schulte Cell Documents") collected from
                                                         a cell formerly inhabited by Joshua
 Adam Schulte, among others. At least some of the Schulte
                                                          Cell Documents appear to relate to the
 use of the Contraband Cellphones in the MCC and the creatio
                                                             n of a false exculpatory document
 (specifically, a document purportedly written by an FBI
                                                         whistleblower to        Wikileaks exonerating
 Schulte), which are described in more detail below. Other
                                                           of the Schulte Cell Documents, which
the agents have not reviewed, bear indications that they
                                                         were potentially created to aid in the
preparation of Schulte's legal defense. As a result, and
                                                         out of an abundance of caution, this
application requests permission to have law enforcement
                                                        agents and prosecutors who are not part
of the prosecution team (the "Wall Team") search the Schul
                                                           te Cell Documents first and segregate
out any non-privileged documents that are responsive to
                                                        this warrant. Only the segregated, non-
privileged Schulte Cell Documents will be provided to
                                                      the prosecution team. The remaining
documents will be returned to the MCC for delivery to Schul
                                                            te within 48 hours.
       4.        This Affidavit is based upon my personal knowledge; my
                                                                           review of documents and
other evidence; my conversations with other law enforc
                                                       ement personnel; and my training,



                                                 2




                                                                                                 JAS_021088
   Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 5 of 50




 experience and advice received concerning the use of computers in criminal activity and the

forensic analysis of electronically stored information. Because this Affidavit is being submitted

for the limited purpose of establishing probable cause, it does not include all the facts that I have

learned during the course of my investigation. Where the contents of documents and the actions,

statements, and conversations of others are reported herein, they are reported in .substance and in

part, except where otherwise indicated.

        B.     The Subject Offenses

        5.     For the reasons detailed below, I believe that there is probable cause that the Schulte

Documents contain evidence, fruits, and instrumentalities of Title 18, United States Code, Sections

401 (contempt of court), 793 (unlawful disclosure of classified information); 1030 (unauthorized

computer access), 1503 (obstruction of justice), 1791 (smuggling contraband into a federal

detention facility) and 2252A (illegal acts related to child pornography); as well as conspiracies

and attempts to violate these provisions and aiding and abetting these offenses (the "Subject

Offenses").

II.·   Probable Cause and Request to Search

       6.      Based on my training, experience, and participation in this investigation, as well as

my conversations with others, I have learned, among other things, that:

               a.     On October 3, 2018, I and other law enforcement officers executed the

MCC Search Warrant.       Prior to the search, MCC officials had removed the Schulte Cell

Documents, among other things, from Schulte's former cell and stored them in an official office

attheMCC.

              b.      The Schulte Cell Documents are comprised of more than approximately 300

pages of materials. In executing the MCC Search Warrant, the agents began to review the Schulte



                                                 3




                                                                                             JAS_021089
     Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 6 of 50




    Cell Documents. During that search, law enforcement officers encountered, among other things,

the following:

                        i.      The Schulte Articles, as described in the MCC Search Warrant;

                       ii.      The Pro Se Bail Motion, as described in the MCC Search Warrant 1;

                      iii.      A   document that bore the name of an              email   account

Gohnsmith742965@gmail.com) identified on one of the Contraband Cellphones, as well as what

appears to be the password for that account (the "JohnSmith Document")2;

                      iv.       A document that was purportedly authored by a member of the FBI

that appears to be intended for Wikileaks (the "Fake FBI Document"). 3 The Fake FBI Document

is purportedly from a whistleblower within the FBI who states, in substance and in part, that

Schulte was not responsible for the Leak and that the FBI planted child pornography on his

computer.

                 c.      As the agents were reviewing the Schulte Cell Documents pursuant to the

MCC Search Warrant, they identified documents upon which there were markings that indicated

they were potentially prepared to aid in Schulte's defense.

          7.     In light of the foregoing, this application seeks authority for the Wall Team to

review the Schulte Cell Documents to segregate out any privileged documents. The Wall Team

will then turn over the remainder of the documents to the FBI case agents involved in the

prosecution who would review those documents for evidence of the Subject Offenses, including:


1
  The MCC Search Warrant does not permit the Government to seize the Pro Se Bail Motion, and
the Government is not seeking that authority in this application.
2
 The Government is seeking a search warrant to search this email account in a separate search
warrant.
3
  In prison calls with his parents, Schulte discussed, in substance and in part, having his parents
attempt to contact Wikileaks.

                                                 4




                                                                                           JAS_021090
  Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 7 of 50




               a.      The Schulte Articles, which are already subject to seizure pursuant to the

MCC Search Warrant;

               b.     Any documents, including the JohnSmith Document, pertaining to the

smuggling in of the Contraband Cellphones and/or their use, which are already subject to seizure

pursuant to the MCC Search Warrant;

               c.     Any documents, including the Fake FBI Document, reflecting an attempt to

obstruct justice through the creation of false documents;

               d.     Any other documents that would be subject to seizure pursuant to the MCC

Search Warrant.

       8.      All privileged documents and documents not subject to seizure pursuant to this

warrant will be returned to the MCC within 48 hours for delivery to Schulte pursuant to MCC

protocols.




                                                5




                                                                                        JAS_021091
  Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 8 of 50




III. Conclusion and Ancill~ry Provisions

       9.       Based on the foregoing, I respectfully request the court to issue a warrant to search

and seize the items and information specified in Attachment A to this Affidavit and to the Search

and Seizure Warrant.

       10.      In light of the confidential nature of the continuing investigation, I respectfully

request that this Affidavit be maintained under seal until the Court orders otherwise.




                                            S cial Agent
                                            Federal Bureau of Investigation

Sworn to before me on
this 3rd day of October 2018




THE HONORABLE PAUL A. CROTTY
UNITED STATES DISTRICT JUDGE
SOUTHEB,.Nl)tS'~W:OT OF NEW YORK
              \ I   i   _1,   ,   I




                                                 6




                                                                                            JAS_021092
     Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 9 of 50




                                           Attachment A

I.      Identification of Documents to Be Searched

        On October 3, 2018, law enforcement officers executed a search warrant at the

Metropolitan Correctional Center ("MCC") pursuant to a search warrant signed by the Court on

October 2, 2018 (the "MCC Search Warrant"). The MCC Search Warrant is attached hereto as

Exhibit A and is incorporated by reference, including the defined terms identified therein. Prior

to that search, MCC officials had removed approximately 300 documents from a cell formerly

inhabited by Joshua Adam Schulte (the "Schulte Cell Documents") and moved those documents

to an official office in the MCC. The Schulte Cell Documents are the subject of this warrant.

II.     Execution of the Warrant

        Law enforcement agents are permitted to execute the search warrant at any time in the day

or night. Upon the execution of this warrant, notice will be provided at or as soon as possible after

the execution of the search.

III.    Items to Be Searched and Seized

        A.     Evidence, Fruits, and Instrumentalities of the Subject Offenses

        Pursuant to the process described below, the Schulte Cell Documents may be searched for

the seizure of the following evidence, fruits, and instrumentalities of: Title 18, United States Code,

Sections 401 (contempt of court); Title 18, United States Code, Section 793 (unlawful disclosure

of classified information); Title 18, United States Code, Section 1030 (unauthorized computer

access), Title 18, United States Code, Section 1503 (obstruction of justice), Title 18, United States

Code, Section 1791 (smuggling contraband into a federal detention facility) and Title 18, United

States Code, Section 2252A (illegal acts related to child pornography); as well as conspiracies and

attempts to violate these provisions and aiding and abetting these offenses (the "Subject

Offenses"):




                                                                                            JAS_021093
 Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 10 of 50




               a.       The Schulte Articles, which are already subject to seizure pursuant to the

MCC Search Warrant;

               b.       Any documents, including the JohnSmith Document, pertaining to the

smuggling in of the Contraband Cellphones and/or their use, which are already subject to seizure

pursuant to the MCC Search Warrant;

               c.       Any documents, including the Fake FBI Document, reflecting an attempt to

obstruct justice through the creation of false documents;

               d.       Any other documents that would be subject to seizure pursuant to the MCC

Search Warrant.

       B.      Wall Team Search Procedures

       1.      The Schulte Cell Documents will first be reviewed by law enforcement agents and

prosecutors who are not part of the prosecution team (the "Wall Team") to segregate out any

privileged documents.

       2.      The Wall Team will then turn over the remainder of the documents to the FBI case

agents involved in the prosecution who would review those documents for evidence of the Subject

Offenses, as described above.

       3.      All privileged documents and documents not subject to seizure pursuant to this

warrant will be returned to the MCC within 48 hours for delivery to Schulte pursuant to MCC

protocols.




                                                 2




                                                                                         JAS_021094
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 11 of 50




             ·EXHIBIT A




                                                           JAS_021095
         Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 12 of 50




  AO 106 (SDNY Rev. 01/17) Application for a Search Warrant



                                         UNITED STATES DISTRICT COURT
                                                                      for the


                 In the Matter of the Search of                         I8MAG8377
                                                                         )
             (Briefly describe the property to be searched               )
              or identify theperson by name arid address)                          Case No. S1 17 Cr. 548 (PAC)
                          See Attachment A                               ~
                                                                         )
                                                                         )

                                   APPLICATION FORA SEARCH AND SEIZURE WARRANT
         I, a federal law enforcement o.ffic\')r or an attorney for the government, request a search warrant and state under
 penalty of perjury that I have reason to believe that oi:J. the following person or property (identify the person or describe the
 property to be seaichedandgive its location):


                                                    N_ew_Y,_o_r_k____ , there is now concealed (identify the
 located in the ___S_o_u_th_e_rn___ District of _____
 person or describe the property to be seized):
  ·See Attached Affidavit and its Attach merit A

             The basis for the Search under Fed. R. Crim. P, 41 (c) is (check one or more):
                  00 evidence of a crime;
                  iXJ contraband, fruits of crime, or other items illegally possessed;
                  ® property designed for use, intended for use, or used in committing a crime;
                  0 a person to be ru.resteci or a person w}1o is unlawfully restrained.
          The search is related to a violation of:
               Code Sectiori(s)                                                    Ojj'fmse Description(s)
        18   u.s.c. §§ 401; 793; 1030;            Contempt of court; unlawful disclosure of classified information; unauthorized computer
        1343; 1503; 1791;2252A                    access; wire fraud; obstruction of justice; smuggUng .contraband into prisoh; illegal acts
                                                  related to child pornography.
          The application is based on these facts:
        See Attached Affidavit and its Attachment A

          M Continued on the attached sheet
          rlf Delay()d notice of 30 days (give exact ending date if more than 30 days:                                                                            . ) is requested
                under 18 U.S.C. § 3103a~ the basis ofwhfoh is set forth on tlie attached she.et,                                               ,

                                                                                      ~
                                                                                                  lJ:~Q·..·.:.  '   :'       ~;Y .
                                                                                                                                   ·l··             :,&:·,
                                                                                                                                               \,,P.~.....       =·',,,..·- - - - - - -

                                                                                        ·.'' . .~pplicant 's
                                                                                        I         )       ,.,·{          •
                                                                                                                                          sig,ia!tp:.e       •


                                                                                      __. ~   J       J     \            '     '           •    1



                                                                                  Jeff;:~v, David .DQnElldson,: FS,1 ',Sj:iecial Agent
                                                                                      :··. ' '. '. ,' Pi'inted.~c(lrie ~,1r] tit/¢:                                 ··'

Swam to before me and signed inmy presence.
                   10/4~~01~
Date:             46ffla72018

City and state: New York, NY                                                        The Honorable Paul A. Crotty,.U.S.D.J.
                                                                                            Printed name and title




                                                                                                                                                                          JAS_021096
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 13 of 50




  UNITED STATES DISTRICT COURT·
                                                                                                         18MAG8377
  SOUTHERN                          DISTRICT OF NEW YORK
  ..... ____ .., ___ .............. ___________ ,. .__ .,. ... _________ .,. _____ .,. ________ . - ____ .,_

   In the Matter of the Application of the United (                                                             TO BE FILED UNDER SEAL
    States of° America for a Search Warrant for the :
   Premises Known and Described as 7 South Unit, :                                                               Agent Affidavit in Support of
   7 North Unit, Including the Cells Located In·:                                                              Application for Search Warrant
   Those Units, arid the Education Department's :
   Law Library on the Second Floor, located in (
   Metropolitan Co1Tectional Center, 150 Park Row, ~
   New York; New York 10007, as well as Any:
   Closed Containers/Items Contained in the \
   Premises
 --- ------ ------------------------ - -------- ---------- ---- --

 SOUTIIERN DISTRICT OF NEW YORK) ss.:

               JEFF D. DONALDSON, being duly sworn, deposes and says:

 I. Introduction

               A.             Mfiant

               1.             I am a Special Agent of the Federal Bureau ofinvesti.gation ("FBI'') assigned to the

New York Field Office, and have been employed by the FBI sin.ce 20 IO. I am cuiwntly assigned

to a squad responsible for counterespic>rtage matters and have worked in the fiel~ of

counterintelligence from 2010 to present. In the course of my duties as· a Special Agent, I am

responsible for investigating offenses involving espionage and related via lations of law, including

unauthorized retention, gathering, transmitting or losing classified documents or materi&ls;

unauthorized removal and retention of classified documents or materi'als; illegally acting in the

United States as a foreign agent; other national security offenses; and the making of false

statements. As. a result of my :involvement b.i espionage investigations and investigations involving

the unauthorized disclosure or retention of classified information, as well as my training in

counterintelligence operations, I am familiar with the. tactics, methods, and techniques of United

States persons who possess, or have possessed a United States Governtnent secwity clearance and


                                                                                                1




                                                                                                                                        JAS_021097
 Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 14 of 50




  may choose to hann the United States by misusing their access to classified information. I am also

  familiar, though my training and experience with the use of computers in criminal activity and the

  forensic analysis of electronically stored information.

            2.     I make this Affidavit in support ef an application pursuant to Rule 41 of the Federal

  Rules of. Criminal Procedure for a second warrant to search the premises specified below (the

 "Subject Premises") :for the items and information d(;lscribed in Attachment A. This Affidavit is

 based upon my personal knowledge; my review of documents and other evidence; my

 conversations with other law enforcement personnel; and m.y training, experience and advice

 received concerning the use of computers in criminal activity and the forensic analysis of

 electronically stored information ("ESI"). Because this Affidavit is being submitted for the limited

 purpose of establishing probable cause, it does not inc;lude all the facts that I have learned during

 the course of my investigation. Where the contents of documents and the actions, statements, and

 convetsations of others are reported herein, they are rep01te.d in substance and in pim-, except where

 otherwise indicated.

        B.       The Subject Premises

        3.       The Subject Premises is particularly described as the 7 South Unit (l'Unit-1''), 7

North Unit ("Unit-2"), including the cells located in those units> and the Education Department's

law librmy on the second floor (the "Law Library," together with "Unit-1" and "Unit-2," the

"Subject Premises") located .in Metropolitan Correctional Center, 150 Park Row, New York, New

York 10007.

       C.        The Subject Offenses

       4.        For the reasons detailed below, I 9elieve that there is probable cause that the Subject

Premises cqntain evidence, fruits, and instrumentalities of Title 18, United States Code, Sections

401 (contempt of court), 793 (unlawful disclosure of classified information); 1030 (unauthorized

                                                   2




                                                                                                  JAS_021098
 Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 15 of 50




  computer access), 1343 (wire fraud), 1503 (obstructfon of justice), 1791 (smuggling contraband

  into a federal detention facility) and 2252A (illegal acts related to child pornography); as well as

  conspiracies and attempts to violate these provisions and aiding and abetting these offenses, among

  other statutes (the "Subject Offenses").

             D.    Terminology

             5.    The tetm "computer," as used herein, is defined as set forth in 18 U.S.C.

  § 1030(e)(l).

          6.       The terms "records," "documents,'' and "materials" include all information

 recorded in any form, visual or oral, and by any means, whether in handmade form (including, but

 not limited to, writings, drawings, paintings), photographic form (including, but not limited to,

 microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, photocopies) or

 electrical, electronic or magnetic form (including, but not limited to, tape recotdmgs, cassettes,

 compact discs, electronic or magnetic storage devices such as floppy diskettes, hard disks, CD"

ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media Cards·

(MMCs), memoty sticks, optical discs, printer buffers, smart cards, memory calculators, electronic

dialers, Bernoulli drives, or electronic notebooks, as well as digital data files and printouts 01·

readouts from any magnetic, electrical or electronic storage device), as well as the equipment

needed to record such information (including but not limited to cameras and video recording md

storage devices) ..

II.     Probable Cause and Request to Search

      A. Overview

        7.        As described in further detail below, through this application, the Government

seek~ a wan-ant to search the Subject Premises for two iPhcines one with !MEI 358793052665161

and one with IMEI 354444064445994 (the "Contraband iPhones"); a Samsung cellphone with

                                                3




                                                                                              JAS_021099
    Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 16 of 50




    IMEI number 357073084445432 and/or Serial Number R58J61 Q0JCD (the "Schultt;:: Cellphone,"

    together with the Contraband iPhones, the "Contraband Cellphones''); and copies of certain

    documents written by Joshua Adam Schulte (the "Schulte Documents"), 1 Schulte-who has been

    indicted for, among other things, possession of child pornography and unlawful disclosure of

    classified information-and another inp1ate, Omar Amanat-who was convicted at trial of various

    forms of fraud, including securities fraud-have been usi~g the Contraband Cellphones that were

    smuggled into the MCC to, among other thing-s, fabricate evidence and disseminate information

    that is either protected by a court-entered protective order or that is classified.

       B. Background on Amanat and Schulte's Detention at the MCC

            8.     Based on my tr1:1,ining and experience, my participation in this investigation, and

    my conversations with other law enforcement agents and others, and my review ofreports prepared

. by others, including other FBI agents, I have learned, among other things, that:

                   a.      Between in or about 2012 and November 2016, Schulte was employed by

the Central Ifitellige:p.ce Agency (the ''CIA").

                   b.      At the CIA, Schulte worked at a specific group (the "CIA Grm;tp") that,

among other things, developed computer applications that the CIA used to gather intelligence

abroad.

                   c.      As part of his w:ork, Schulte developed specialized skills in, among other

things, hacking computers and computer networks and secretly obtaining data from computers and

computer networks,

                  d.      In or about November 2016, Schulte resigned from the CIA. Prior to his

resignation, Schulte had disclosed to other CIA employees that he was angry at what he perceived


1
    One of the Contraband iPhones was seized by the MCC on or about September 26, 2018.

                                                      4




                                                                                               JAS_021100
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 17 of 50




to be his mistreatment by CIA management in connection with a dispute Schulte had had with

another CIA employee.

                  e.    Beginning on or about March 7, 2017 through in or about November 2017,

the website wikileaks.org ("WikiLeaks") published information from the CIA Group at which

Schulte previously worked (the "Leak"). The Leak appears to be the largest unauthorized public

disclosure of CIA information in the history of the agency.

                  f     On or about August 24, 2017, the FBI arrested Schulte for, among other

things, possession of child pornography, based on, in part, the FBI' s discovery of approximately
              -
10,000 images of apparent child pomogtaphy oti a personal desktop computer used by Schulte.

                  g.   Schulte was initially released on bail on or about September 15, 2017, over

the Government's objection. Schulte's bail was revoked, however, in connection with his violation

of his bail conditions, in particular, restrictfons on his use of computers or the Internet. Sch11lte's

actions included, among other things, using an online network that allows for anonymous browsing

of the Internet. Schulte has been detained at the MCC since on or about December 14, 2017.

               h.      On or about June 18, 2018, the Government filed a superseding indictment

that, in addition to containing the original child. pornography charges, also charged Schulte with

violations of, among other statutes, Title 18, United States Code, Sections 793 and 1030, in

connection with the Leak.

               i.      The Goven:nuent has produced to Schulte certain search wanant affidavits

(the "Schulte Search Warrant Affidavits") pursuant to a protective order entered by the Court on

or about September 18, 2017 (the "Schulte Protective Order"). Based on the terms ofthe protective

order, Schulte and his defense team were not permitted to disclose the Schulte Search Wall'ant




                                                  5




                                                                                                JAS_021101
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 18 of 50




Affidavits or the info1mation contained in them to anyone not involved in the preparation of

Schulte's defense.

        9.      Based ?n my training and experience, my participation in this investigation; my

review of reports and other documents prepared by others, and niy conversations with other law

enforcement agents and others, including an FBI agent involved in an ear~ier investigation and

prosecution of Amanat, I have learned, among other things, that:

                a.   · On or ·about July 13, 2016, the Government filed a superseding indictment

c~arging Amanatwith wire fraud, conspiracy to commit wire fraud, aidittg and abetting investment

advisor fraud, and conspiracy to commit securities :fraud.

                b.    Amanat was arrested that day and released on bail on or about July 22, 201 q.

                c.     On or about December 26, 2017, Arn.anat was convicted on all counts after

a jury trial before the Honorable Paul G. Gardephe.

                d.    Am.anat has been detained at the MCC since on or about December 26,

2017.

                e.    Amanat is cm"rently scheduled to be sentenced on or about October 18, 2018

although that sentencing date may be adjourned because of requests by defense counsel for Amanat

and his co~defendant, l{aleil Isaza Tuzman, for aFatico hearing. Isaza Tuzman was also convicted

on or about December 26~ 2017 and is 01,111:ently-on bail pending sentencing.

                f.    Amanat's brother and co-defenda-q.t, Irfan Amanat, is scheduled to proceed

to trial before Judge Gardephe on October 22, 2018, on charges 6:f wire fraud, conspiracy to

commit wire fi:aud, aiding and abetting investment advisor fraud, and conspiracy to commit

securities fraud.




                                                6




                                                                                           JAS_021102
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 19 of 50




        10.     Based on my training and experience, my participation .in this investigation, my

conversations with other law enforcement agents and others, and my review of reports and

recorded telephone conversations, I have learned, among other things, that: ·

                       Schulte and Amanat ai-e cellmates at the MCC} and are housed in Unit-1.
                                                                                              2
                a.
                                                                            3
                b.     During recorded telephone conversations from the MCC, Schulte has

stated that he and Amanat are friends and that Schulte is helping Amanat with a rep01t that will

help to prove Amanat's alleged innocence.

    C. Schulte's Violation of the Schulte Protective Order and Disclosure of Classified
    Information While at the MCC

        11.     B_ased on my training and experience, my conversations with other law enforcement

agents and others, my participation in this investigation, and my review of reports and recorded

conversations, I have learned, among other things, that:

                a.     In .or about April 2018, in recorded calls from the MCC, Schulte discussed ·

with members of his family his desire to talk to members of the media about his case. Schulte also

indicated that he had written several documents, which he called "articles," that discussed his case

(the "Schulte Articles") and which he wanted to be disseminated to the media. It appears from the

calls that at least some of the Schulte Articles may have been provided to one or more members

ot'the media.

                b.     In or about April 2018, in a recorded call from the MCC, Schulte spoke with

an .individual who appeared to b·e a member of the media.   During the call, Schulte discussed the

information contained i:p. one of the Schulte Search Wanant Affidavits and why he felt that


2
 I understand that based on some of the conduct described in this Affidavit, MCC officials may
move Schulte to another part of the MCC so that he is no longer Amanat's cellmate.
3
 All conversations or documents referenced in this Affidavit are described in substance and in
part.

                                                7




                                                                                             JAS_021103
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 20 of 50




    information was inaccurate. When asked      if the information he was discussing was classified,

    Schulte responded that it was not classified, but. that it was protected by the "protective order."

Nevertheless, Schulte continued to disclose :information found in one of the Schulte Search

Warrant Affidavits.

                   c.     Ort or about May 15, 2018, the Washington Post and the New York Times

published articles about Scb.ulte's case, in which they :indicated that their reporters had learned of

information contained in at least one of the Schulte Search Warrant Affidavits.

                   d.     On or about May 21, 2018, at the Governinent' s request, the Court held a

conference to address Schulte's violation of the Schulte Protective Order. During the hearing, the

Government noted, among other things, that it had reviewed recordings of calls Schulte had

participated in from the MCC.

                  e.      On or about June 20, 2018, at his arraignment on tlle superseding

indictment, Schulte submitted a handwritten pro se bail motion to the Court (the "Pi'o Se Bail
                                                                            4    ')~O
Motion,'; ±ngether with the SCIDJloo A rtiows, ta@ "ge11• Deettffi@~) .

                  f.      The day after Schulte submitted the Pro Se Bail Motion, the Government

informed Sohulte's counsel thafthe Pro Se Bail Motion was undergoing a review by the CIA to

determine whether it contained classified information.

                  g.      It appears that after the Govemment informed Schulte' s counsel about the

cfassification review, Schulte may have sent the Pro Se Bail Motion to an attorney and.his parents.

                  h.      The CIA has reviewed the Pro Se Bail Motion and the Schulte Articles, and

has determined that the Pi:o Se Bail Motion and at least one of the Schulte Articles conta:in

classified information.


4
    The Schulte Document, arcy;oro particularlY. described in Attachment A,_.    "'n/ (,, c. U              ~
    Gn   ~ -the         >ch ✓k )1 rftc k1             I                                             •     15~



                                                                                                JAS_021104
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 21 of 50




    D. Am~mat's Fabrication of Evidence During His Trial

          12.    Based on my training and experience, my participation in this investigation, and

my conversations with other law enforcement agents and others, including an FBI agent involved

 in a prior investigation and prosecution of Amanat, I have learned, among other things, the

following:

                 a.          During his trial, Amanat sought to introduce, among other things,

approximately five emails (the "AmanatFabrica tedEmails"), four of which were admitted initially

several in redacted form.

                b.           In response, during two hearings held outside the presence of the jmy as

well as in a rebuttal case before the jury, the Government submitted evidence showing that the

Amanat Fabricated Emails had been faked by AmaJ.J.at, including, among other things:

                        i.         Evidence of discrepancies in header infonnation, including time

stamps associated with the Amanat Fabricated Emails and other emails introduced at trial.

                       ii.         Evidence that certain of the Amanat Fabricated Emails were not

found in certain email accounts or on electronic media used by the purported recipients of the

emails.

                      iii.         Evidence that the Amanat Fabricated Emails were inconsistent with

other contemporaneous and inculpatory communications involving Amanat.

                      iv.          An email communication between Amanat and his brother and co-

defendant, Irfan Amanat, conceml!ig how to delete emails from a certain email account

                      v.           Expert tesfunony from an experienced FBI Special Agent assigned

to a cyber squad that four of the five AmanatFabrioatedEmails were fake and/or were nbt sent on

the date and titne on which they appeared to have been sent

                c.       As noted above, Amanat was convicted by the jury of all counts.
                                                    9 .




                                                                                              JAS_021105
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 22 of 50




    E. Schulte and Amanat Arrange to have Cellphones Smuggled into the MCC

        13.    I have participated in an interview of an inmate at the MCC who was housed in

Unit-I withAman at and Schulte until recently (the "CS~').
                                                             5
                                                                 During that interview, the CS reported

that, mnong other things:

               a.      For the,past several months, the CS has been paid by Amanat to store and

charge the Contrabl:J-i1d Cellphones.

               b.      The Contraband Cellphones were smuggled into the MCC and protected

from detection through a netwmk ofvisitors to the facility, inmates, and correctional officers.

               o.      For a time, the CS was tasked with storing and charging the Contraband

Cellphones in the CS's cell. During that time-period; the CS also knew the passwords for the

devices.

               d.      At s~me point, Schulte decided that he no longer wanted the CS to know

the password for the Schulte Cellphone or to store it. Since around that time, the Schulte Cellphone

has been stored in other inmates' cells.

               e.      Schulte told the CS that Schulte had implemented certain security protocols

with respect to the Schulte Cellphone, such as changing the cellphone's unique device identifier

and enabling a function by which all the data on the Schulte Cellphone would be deleted if

someone other than Schulte tried to access the phone.

               f.      Prior to Schulte' s retrieval of the Schulte Cellphone, the CS Would regularly

take screenshots of messages and recorded videos involving the Contraband Cellphones. The CS



5
  The CS is facing immigration and narcotics 1J:afficking charges, and is cooperating i:,n the hope
of receiving a more lenfont sent!;lnce and potentially immigration benefits. As described in this
Affidavit, the CS's information has been at least partly corroborated by, among other things; a
seizure of at least one contraband cellphone.

                                                10




                                                                                                JAS_021106
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 23 of 50




subsequently stored those screenshots in an email account the CS created (the "CS Accounf').

Based on these messages and the CS' s conversations with Schulte and A:manat, the CS understood

that, among other things:

                      i.       Schulte and Amanat were using the Contraband Cellphones in

connection with the creation of some sort ofreportthat would be submitted to A:mana:t' s sentencing

judge (Judge Gardephe) to show that the Amanat Fabricated Emails were allegedly real.

                     ii.       The CS also recalled a communication over at least one of the

Contrabanq Cellphones relating to "Vault 7," which is the nar:p_e used by WikiLeaks for the Leak.

               g.      .Amanat and Schulte a:lso discussed their need to have the Contraband

Cellphones with them when they accessed discovery at the Law Library.

               h.      During the interview, the CS consented to the search of the CS Account,

and provided not only the name of the CS Account, but also the passWol'd for it.

        14.    Based on my participation in this investigation, conversations with other

participants in the investigation; and my review of rep~rts prepared during the investigation, I have

learned, among other things, that:

               a.      Unit-I and Unit-2 are on the san1e floor of the MCC and are connected by

a corridor.

               b.      Although inmates from the two units are prohibited from interacting with

each other in the co1ridor between Unit-1 and Unit-2, imrtafos are, at times, able to meet briefly in

that space.

               c.      On ol' about on or about Septewber 26, 2018, MCC officials recovered one

of the Contraband iPhones from Unit-1. It does hot appear, however~ that the other Contraband

9ellphones have been recovered by.MCC officials yet.



                                                 11




                                                                                              JAS_021107
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 24 of 50




                 d.      The search for the other Contraband Cellphones is ongoing, and has

 included, among other things, seawhing multiple cells in Unit-1, including Schulte and Amanat's

 eel~ and cells in proximity to their cell.

     F. Evidence of Schulte's and Amanat's Illegal Activity Using the Contraband
     Cellphones

         15.    Based on my review of the CS Account, my participation in this investigation,

 conversations with other participants in the investigation, and my review of reports prepared

 during the investigation, I have learned, among other things, that:

                a.      The CS Account contains approximately 450 electronic files (including

, videos and photographs) of the Contraband Cellphones. These files include, among other things,

 video recordings of Schulte and Amanat using the' Contraband Cellphones and screenshots (or

 images) of communications received and/or sent using the Contraband Cellphones in connection

 with Schulte's and Amanat's intended fabrication of evidence and/or dissemination of:i:naterials

protected by the Protective O:r:der or that appear classified, including the Schulte Documents.

                b.      Below are several still images taken from videos retrieved from the CS

 Account that show Schulte and Amanat using the Contraband. Cellphones in the MCC:

                                          Video 1 (Image 1)




                                                 12




                                                                                            JAS_021108
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 25 of 50




                               13




                                                           JAS_021109
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 26 of 50




                         Video 2 {Image 1)




                         Video ·2 (Image 2)




                                14




                                                           JAS_021110
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 27 of 50




               c.         Below are images from the CS Account reflecting communications using

the Contraband Cellphones:

                     i.         The image below from one of the Contraband Cellphones appears

                                                                                               ti.at's
to be a draft report prepared by Schulte and Amanatre lated to the fabricated emails fromAma

trial.




                                      I: Introducti,,oiJ




                                                 15




                                                                                          JAS_021111
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 28 of 50




                    ii.       The image· below from. one of the Contraband Cellphones appears

to be an email describing an excerpt from one of the Schulte Articles:




      r




                                                16




                                                                                      JAS_021112
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 29 of 50




                   iii.      The image below is a screenshot of what appears to be an email sent

over one of the Contraband Cellphone~. ''Protomnail" is an encrypted email service based abroad,

and the file "Schulte_Ha..._Notes.pdf' appears to be a reference to the information.contained in

the Pro Se Bail Motion.




                                             17




                                                                                         JAS_021113
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 30 of 50




                   iv.       The image below is a screen.shot of one of the Contqiband

Cellphones that depicts. certain applications that have been downloaded to the phone, including

"Secure Delete" and "IShredder":




                                             18



                                                                                        JAS_021114
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 31 of 50




    G. Probable Cause Justifying Search ofESI
                                                                                       that
        16.    Based on the foregoing, and based on my train.mg and experiencer I know

                                                                           among other things,
Aman.at and Schulte have used (or are using) the Contraband Cellphones to,
                                                                      r, like individuals
create documents and communicate with others outside the MCC. Moreove
                                                                                         store records
engaged in anY. other kind of activity, individuals who engage in the Subject Offenses
                                                                                      on electronic
relating to their illegal activity and to persons involved with them in that activity
                                                                                 logs of online
devices such as the Contraband Cellphones. Such records can include, for example
                                                                         of co-conspirators,
"chats'} with co-conspirators; email correspondence; contact information
                                                                                  ng and social
including telephone numbers, email addresses, and identifiers for instant messagi
                                                                             g bank accoUnt
medial accounts; stolen financial and personal identification data, includin
                                                                       and social security
numbers, credit card numbers, and names, addresses, telephone numbers,
                                                                                  financifl-1 and
numbers of other individuals; and/or records of illegal transactions using stolen
                                                                                    such records in
personal identification data. Individuals engaged in crirninal activity often store
                                                                                  ion; (2) keep a
order to, among other thing;, (1) keep track of co-conspirators' contact informat
                                                                               illegal proceed s for
record of illegal transactions for future reference; (3) keep an accounting of
                                                                               and (4) store stolen
purposes of, among other things, dividing those proceeds with co-conspirators;

data for future exploitation.
                                                                                           nes
        17.    As a result, there is probable cause to believe that the Contraband Cellpho

contain some or all of the following:

               a.      The phone numbers associated with the Contraband Cellphones, as well as ,

                                                                               or unanswered calls
call log information of phone numbers of incomin g and outgoing, and missed

to and from the Contraband Cellphones;

               b.      Address books and contai:,t lists stored on the Contraband Cellphones or its

memory card(s);
                                                19




                                                                                              JAS_021115
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 32 of 50




                                                                                              s;
                c.      Voicemail messages, opened or unopened, wlated to the Subject Offense
                                                                                                  of
                 d.     Evidi:ince concerning the identity or location of the owner(s) or user(s)

the Contraband Cellphones;
                                                                                         al(s)
                e.      Evidence concerning the identity and/or location of the individu

involved in the commission of the Subject Offenses;
                                                                                       in or
                f.      Evidence of conununications among, or concerning, paiticipants

witnesses to the conunissfon of the Subject Offenses;
                                                                                                of
                 g.      Contact information of co-conspirators and witnesses to the commission

                                                                     and identifiers for instant
the Subject Offenses, :including telephone numbers, email addresses,

messaging and social media accounts;
                                                                                              es,
                h.       Text, data, '~chats," :MMS ("Multimedia Mess!l-ging Service") messag

                                                             and e-mail messages, any
SMS (''Short Message Service'') messages, FaceTime messages,
                                                                       and any associated
attachments to those messages, such as digital photographs and videos,
                                                                   the message was sent,
information, such as the phone number or e~mail address from which

pertaining to the Subject Offenses;

                 i.     Digital photographs and videos related to the Subject Offenses;
                                                                                                 the
                j.       Browsing history~ websites visited, and iri.temet searches conducted on

Contraband Cellphones related to the Subject Offenses.
                                                                                      ers are used
       18.      Based on my training ,:\nd experience, I also know that, where comput
                                                                           often be found m.onths·or
in furtherance of criminal activity, evidence of the criminal activity can

even years after it occurred. This is typically true because:
                                                                                           and users thus
       •     Electronic files can be stored on a hard drive for years at little or no cost
                                                                     to consult   in the future.
             have little incentive to delete data that may be useful




                                                   20



                                                                                                 JAS_021116
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 33 of 50




        •     Even when a user does choose to delete data, the data can often be recovered months
              or years later with the appropriate forensic tools. When a fili:, is "deleted" on a home
              computer, the data contained in the file does not actually disappear, but instead remains
              on the hard drive, in "slack space? until it is overwritten by new data that cannot be
              stored elsewhere on the computer. Similarly, files tllat have been viewed on the futernet
              are generally download ed hi.to a temporaiy Intemet directory or "cache;" which is only
              overwritten as the "cache'' fills up and is replaced with more recently viewed Internet
              pages. Thus, the ability to retrieve from a hard drive or other electronic storage media
              depends less on when the file was created or viewed than on a. particular user's
              operating       system,       storage      capacity,       and      computer       habits.


        •     In the event that a user changes computers, the user will typically transfer files from
              the old computer to the new computer, so as not to lose data. In addition, users.ofte n
              keep backups of their data on electronic storage media such as thumb drives, flash
              memory cards, CD-ROMs, or portable hard drives.

        19.      Based on the foregoing, I respectfu lly submit there is probable cause to believe that

                                                                                                activity
S~hulte andAman at are engaged in the Subject Offenses, and that evidence of this crimmal

is likely to be found in the Subject Premises and on the Contraband Cellphones.

ill. Procedures for Searching ESI

   A. Execution ofWarrantforESI

       20.       Federal Rule of Criminal Procedur e 41(e)(2)(B) provides that a warrant to search

                                                                                      seizure or
for and seize property "may auth<?rize the seizure of electronic storage media or the
                                                                                           41, this
copying of electronically stored informati on ... for later review/' Consisten t with Rule

application requests authorization to seize any computer devices and storage mtdia and
                                                                                       transport

them to an appropriate law enforcem ent facility for review. This is typically necessary for
                                                                                               a number

of reasons:

       •      First, the volume of data ortcomputer devices and storage media is often impractic al
              for law en:fotcem ent personne l to review in ~ts entirety at the search location.

       •      Second, because computer data is particularly vulnerable to inadverte nt or intention al
              modificat ion or destruction, computer devices are ideally examined in a controlle d
              environment, such as a law enforcem ent laboratory, where trained personnel , using
              specialized software, can make a forensic copy of the storage media that can be
              subseque ntly reviewed in a manner that does not change the underlyin g data.


                                                   21




                                                                                                JAS_021117
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 34 of 50




        •     Third, there are so many types of computer hardware and software in use today that it
              can be impossible to bring to the search site a~l of the necessary technical manuals and
              speci~e d personnel and equipmen t potentially required to safely access the
              underlying computer data.

        •     Fourth, many factors can complicate and prolong recovery of data from a computer
              device, including the increasingly common use of passwords, encryption, or other
              features or configurations designed to protect or conceal data on the compute1~ which
              often take considerable time and resources for forensic personne l to detect and resolve.

    B. Review of ESI

        21.      Followin g seizure of any cellphones and/or the creation of forensic image copies,

                                                                                          agents,
law enforcement personnel (who may include, in addition to law enforcem ent officers an:d
                                                                                                  ent in
attorneys for the govenurtent, attorney support staff, agency personne l assisting the .governm
                                                                                         the ESI
this investigation, and outside technical experts under govemine nt control) will review

contained therein for information responsive to the warrant.

        22.      In conducting this review, law enforcement personne l may use various technique s
                                                                                          Such
to determine which files or other ESI contain evidence or fruits of the Subject Offenses.

technique s may include, fat example:

        •     surveying directories or folders and the individual files they contain (analogous to
              looking at the outside of a file cabinet for the markings it contains and opening a drawer
              believed to contain pertinent files);

        •     conducting a file-by-file review by ''opening " or reading the first few "pages" of such
              files in order to determine tp,eir precise contents (analogous to performing a curso1y
              examination of each documen t in a file cabinet to determine its relevance);

        •     "scanning" storage areas to discover and possibly recover recently deleted data or
              deliberately hidden files; and

        •     performin g electronic keyword sea1.·9hes through all electronic storage areas to
              determine the existence and location of data potentiall y related to the subject matter of
              the investigation6; and


                                                                                                 thiug,
6Keyword searches alone are typically inadequa te to detect all relevant data. For one
                                                 many   types  of files, such as images and  videos, do
keyword searches work only for text data, yet
                                            , even as to text data,  there may be informati on properly
not store da,~ as searchable text. Moreover
                                                   22




                                                                                                JAS_021118
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 35 of 50




        •     reviewing metadata, system information, configurati on files, registry data, and any
              other informatio n reflecting how, when, and by whom the computer was used.

        23.      Law enforcement personnel will make reasonable efforts to restrict their search to

data falling within the categories of evidence specified in the warrant.         Depending on ihe

circumstances, however, law enforcement personnel may need to conduct a complete review of all

ihe ESI from seized devices or storage media to evaluate its contents and to locate all data

responsive to the warrant

    C. Return of ESI

        24.      If the Government determines that the electronic devices are no longer necessary

to retrieve and preserve the data, and the devices themselves are not subject to seizure pursuant to

Federal Rule of Criminal Procedure 41(c), the Govemmen t will return these items, upon request.

Computer data that is encrypted or unreadable· will not be returned unless law enforceme nt

personnel have determined that the data is not (i) an instrument ality of ihe offense, (ii) a fruit of

the criminal activity, (iii) contraband, (iv) otherwise unlawfully possessed, or (v) evidence of the

Subjeot Offe11ses.




subject to seizure but that is not captured by a keyword search because the infortnatio n does not
contain the keywords being searched.

                                                 23




                                                                                              JAS_021119
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 36 of 50




IV. Conclusion and Ancillary Provisions

        25.           Based on, the foregoing, I respectfully request the court to issue a warrant to search
                                                                                                                to the Search
and seize the items and information specified in Attachment A to this Affidavit and

and Seizure Warrant..

        26.           In light of the confidential nature of the continuing investigation, I respectfully

request that thls Affidavit be maintained under seal until the Court orders otherwise.



                                                                   imF;:DONA LSON
                                                                   Special Agent
                                                                   Federal Bureau of Investigation

Swor;n to before me on
this ~jay qf October 2018
   ;;                                                  ·,.
                                                        .. :,          .


         J
        ./-~~
               .,.✓
              :'(                             .'



                                            ;:·,:\'
                                                   ,   I


                                                       ·.-·
                                                                       '


                                                                     ·,:·
                                                                               I




THE HONORABLE PA A. CRdn1'
                                                           1
                                                               • ,',
                                                                                                     .
                                                                                                         .,·,
UNITED STATES DISTRICT JUDQB, ',·,':I                                                          • I

SOUTHERN DISTRICT OF NEW YO~'. ' :· ~- .
                                                               '           I        , ·, ' ,
                                                                   .',,,:; 1 •-·,_1, I ' •• ·,,




                                                                                   24




                                                                                                                      JAS_021120
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 37 of 50




                                           Attachment A

I.      Premises to be Searche d-Subjec t Premises

        The premises to be searched (the "Subject Premises '') is described as follows, and includes

all locked and closed containers found therein:

        The Subject Premises is particularly described as the 7 South Unit, 7Nortb. Unit, including
        the cells located in tb.ose units, and the Education Departme nt's law library on the second
        floor of the bqildingj located in Metropolitan Correctional Center, 150 Park Row, New
        York, New York 10007.

II.    :Execution of the Warrant

        Law enforcement agents are permitted to execute the search warrant at any tim,e in the day

or night. Upon the execution of this warrant, notice will be provided at a"t as soon as possible
                                                                                                 after

the execution of the search.

ill.   Items to Be Searched and SeIZed

       A.      Evidence, Fruits, and Instrumentalities of the Subject Offenses

       The items to be searched and/or seized from the Subject Premises include the following
                                                                                                t of
evidence> fruits, and instrumentalities of: Title 18, United States Code, Sections 401 (contemp
                                                                                               on);
court); Title 18, United States Code, Section 793 (unlawful diaclosure of classified informati
                                                                                               States
Title 18, United States Code, Section 1030 (unauthorized computer access), Title 18, United
                                                                                       on of
Code, Section 1343 (wire fraud), Title 18, United States Code, Section 1503 (obstructi
                                                                                            detention
justice), Title 18, United States Code, Section 1791 (smuggling contraband into a federal
                                                                                to child
facility) and Title 18, United States Code, Section 2252A (illegal acts related
                                                                                          and
pornography); as well as conspiracies and attempts to violate these provisions and aiding

abetting these offenses, among other statutes (the '"Subject Offenses"):

        i.     A Samsµng cellphone with IMEI 35707308 4445432 and/or Serial Number

R58J61Q 0JCD (the "Schulte Cellphone").




                                                                                              JAS_021121
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 38 of 50




                                                                         ");
       2.       An iPhone cellphone with IMEI 358793052665161 ("iPhone-1
                                                                     ne-2/' together with
       3.       An iPhone cellphone with IMEI 354444064445994 ("iPho
                                                          ones").
iPhone-1 and the Schulte Cellphone, the "Contraband Cellph
                                                                          Cellphones.
       4.       Evidence pertaining to the smuggling in of the Contraband
                                                                                   ions wi~ any co-
       5.       Evidence concerning the identity or location of, and collllliunicat

conspirators.
                                                                                 als, in any format
       6.       Any and all notes, documents, records, correspondence, or materi
                                                             , papexs, e-mail messages, chat logs
and medium (jncluding, but not limited to, envelopes, letters
                                                           cache infonnation, and handwritten
and electronic messages, other digital data files and web
                                                          ing, and transmission of classified
notes), pe1taining to the unauthorized retention, gather
                                                         retention of classified do.cuments or
documents or materials, and the unauthorized removal and
                                                               ing titles   or descriptions:
materials, and, in particular, the documents bearing the follow
                                                                                   s of gdeva   nces" ·
                a.     Article 1: "Presumption oflnnocence: A petif;ion for redres
                                                                                        1

                b.     Article 2: "Presumption of Innocence: A loss of oitize nshii
                                                                                 a game"
                c.     Article 3: "Presumption of Innocence: Do you wantt o play
                                                                                    ment"
                d.     Aiticle 4: "Pres ~tion of Innocence: Detention is not punish
                                                                                 n Wealthy;'
                e.     Article 5: "Presumption oflnnocence: Innocent until prove
                                                                                  accused?"
                f.     Article 6: "Presumption of Innocence: Can you afford to be
                                                                                 n"
                g.      Atticle 7: "Presumption of Innocence: A proposed solutio

                h.      Article 8: '1Presumption oflnnocence: Origins"
                                                                                        Liberty and
                i.      Article 9: " ... unalienable Rights, that among these ate Life,

the pursuit of Happiness"




                                                  2




                                                                                               JAS_021122
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 39 of 50




               }.      MtmtkvHtt:e:tJ 4eetlfl:lvnt dated   u1t 01   aoout Jmre 7, 2018   ana ttt!vd "Unite( ,t:;3'1
                               .                                                                              ~-
 J
-~,Statesv. Joslm1tAdam Schuito, 17 Cr:")21:8--(P:A.CJ, PR:O SJ;;;-BAU, APPP CA~

        7.     Evidence of the Subject Offenses on the Contraband Cellphones, including:

                a.     The phone numbers associated with the Contraband Cellphones, as well as

 call log information of phone numbers of incoming cind outgoing, and missed or 1]11answered calls

 to and from the Conttaband CeIIphones;

               b.      Address books and contact lists stored on the Contraband Cellphones or its

 memory card(s);

                c.     Voicemail messages, opened or unopened, related to the Subject Offenses;

               d.      Evidence concerning the identity or location of the owner(s) or user(s) of

 the Contraband Cellphones;

               e.      Evidemce concerning the identity and/or location of the individual(s)

 involved in the commission of the Subject Offenses;

              · f.     Evidence of communications among, or concerning, particjpants in or

wjtnesses to the commission ofthe Subject Offenses;

               g.      Contact information of co-conspirators and witnesses to the commission of

the Subject Offenses, including telephone numbers, email addresses, and identifiers for inst~t

messaging and social media accounts;

               h.      Text, data, "chats," MMS (''Multimedia Messaging Service") messages,

 SMS ("Short Message Service'i) messages, FaceTime messages, and eMmail messages, any

 attachments to those messages, such as digital photographs and videos, and any associated

:information, such as the phone number or e-mail address from which the message was sent,

pertaining to the Subject Offenses;

               i.     Digital photographs and videos related to the Subject Offenses;
                                                   3




                                                                                                    JAS_021123
              Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 40 of 50




·~· .   ,;\




                                                                                                           on the
                             j.      Browsi ng history, websites visited, and inteme t searches. conducted

              Contraband Cellphones related to the Subject Offenses.
                                                                                                       el will
                      8.     If law enforcement personnel seize the Contraband Cellphones, the personn
                                                                                  60 days from the date of
              search the device within a reasonable amount of time, not to exceed
                                                                                ted, it is determined that a
              execution of the warrant. If, after such a search has been conduc
                                                                                     Government will r~tain the
              computer or device contains any data listed in paragraphs 2 and 3, the
                                                                                       s) are no longer necessary
              computer or device. If it is determined that the. computer(s) or device(
                                                                                           pursuan t to Federal Rule
              to retrieve and preserve the data, and the itetns are not subject to seizure
                                                                                        returne d within a reasonable
              of Criminal Procedure 41 (b), such materials and/or equipment will be
                                                                                   d no later than 60 days from
              time. In any event, such materials and/or equipment shall be returne

              the execution of this warrant, unless :further application is made to the
                                                                                        Court.

                     B.      Search and Seizure of Electronically Stored Information
                                                                                                  any cellphones
                      The items to be searched and seized fi'om the Subject Premises also include
                                                                                    the categories set forth in
              that may contain any electronically stored information falling within
                                                                                   to, desktop and laptop
              Section III.A of this Attachm ent above, including, but not lim,ited
                                                                                      ts, smru.t phones, digital
              computers, disk drives, modems, thumb drives, personal digital assist;m
                                                                              the Subject Premises also
              cameras, and scanners. The items to be searched and seized from

              include:
                                                                                                  or copied
                      1.     Any items· or records needed to access the data stored on any seized

                                                                                  physical keys, encryption
              computer devices or storage media, including but not limited to any
                                                                                        keys,. or sjmil.ar intorination.
              devices, or records oflogin credentials, passwords, private encryption,




                                                                4



                                                                                                               JAS_021124
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 41 of 50




                                                                                        computer
       2.        Any items or records that may facilitate a forensic examination of the
                                                                    s or other information
devices or storage media, including any hardware or software manual
                                                                              or storage media.
concerning the configuration of the seized or copied computer devices
                                                                                             hip of
       3.        Any evidence concerning the petsons with access to, control over, or owners

the seized or copied computer devices or storage media.

       C.        R,eview ofESI
                                                                          the creation of
       Following seizure of any computer devices and storage media and/or
                                                                         to law enforcement
forensic image copies, law enforcement personnel (including, in addition
                                                                            of the      investigation and
officers and agents, and depending on the natul'e of the ESI and the status
                                                                     staff, agency personnel
related proceedings, attorneys for the government, attor.µey support
                                                                       ex.perts under government
assisting the government in "this investigation, and outside teclmical

control)    are authorized to review the ESI contained therein for information responsive to the
warrant.
                                                                             techniques,
       In conducting this review, law enfotcem.ent personnel may use various

including but not limited to:
                                                                                          (analogous to
       •      surveying vario.us file "directories" and the individual files they contain
                                                                                                     a drawer
              looking at the ou,tside of a file cabinet for the )llatkings it contains and opening

              believed to contain pertinent files);
                                                                                      to determine
              opening or cursorily reading the first few pages of such files in order
                                                         11   11
        •

              their precise contents;
                                                                                            files;
        •     scanning storage areas to discover and pot3sibly recover :recently deleted

        •     scanning storage areas for deliberately hidden files;




                                                      5



                                                                                                      JAS_021125
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 42 of 50




     •   performing key word searches through all electronic storage areas to determine whether

         occurrences oflanguage contained in such storage areas existthat are intimately related

         to the subject matter of the investigation; and

     •   making rea~onable efforts to utilize computer search methodology to search only for

         files, documents, or other electronically stored information within the categories

         identified in this Attachment.




                                              6




                                                                                        JAS_021126
          Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 43 of 50




 AO 93 (SDNY Rev. 01/17) Search and Sf)izure Wartal)t



                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                             Southern District ofNewYork

                 in the Matter of the Search of
            (B.riefly describe the property to be searched
                                                                                 )
                                                                                 )
                                                                                               ]., 8 MAG f)) !{t, 7·-. 7
             or identify the pel'SCJn by name and address)                       )        Case No. S117 Cr. 548 (PAC)
                                                                                 )
                         See Attachment A                                        )
                                                                                 )

                                                SEARCHAND .SEIZURE WARRANT
 To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the         Southern          District of            New York
{identify the person oi· describe the property to be searched and give its location):

  See Attachment A

          Th\;l person or property to be searched, described above, is believed to conceal (iden~ify the person or describe the property
to be seized}:

  See Attachment A


          The search and seizure are related to violation(s) of (insert statutory citations):
 TIiie 18, United States Code, Sections 401 (contempt of court), 793 {Unlawful disclosure ofcJasslfied infonnalion); 1030 (unauthorized computer access), 1343
 (wii:a fraud), 1503 (obstruction of justice), 1791 (smuggling contraband into a federal detef)tion facility) and 2252A (illegal acts related to child pornography)

        I find that the affidavit(s), or any recorded testimony, establish probable ca1:1se to search and seize the person or
property.
                                                                                                October 15, 2018
        YOU ARE CO.MMA.Ni>ED to execute this warrant on or before
                                                                                                                              (not to exceed 14 days)
       0 in the daytime 6;00 a.m. to 10 p.m.                     ref at any time in the day or night as I find reasonable cause has been
                                                       established.
        Unless delay<1d notice is authorized below, you must give a copy of the warrant and a repeipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place wheretheptopertywas taken.             .                                            . , .· .. (                                  >'.,,'i.;:,.
  ,     The officer executing this warrant, or fill officer present during the exec~tio:n'. o±: tb.7 ~atrartf·tp.1.ist prepare; an
inventory as required by law and promptly return this warrant arid inventory to t\ilCle:i;kd;fthe c;outt · P,v
                                                                                                                     111
    · ~ Upon its return, this wan·ant and inventory should be filed unde1' seal by;-'t,p:e µJerk of ~h. e Cpurt,. . .'-
                                                                                                         •     · , ·•             .·               .             · .,.-.i,-'-rs&~:Y_L_m_'ti_al._s
                                                                                                         •     \    {    !        ,        ,            ,-   •          ~   •   ••
                                                    •




       ii I find that .immediate notification may have an adverse result listed in 'i 8\{r.~,c.' § i16s. (eid~,i:it:for .~'!elay
of trial), and authorize the officer executing this warrant to delay notice to the p,0.r~9n'.. v,:p.o, or whi:\se
                                                                                                              prop\;lrfy, will be
searched or seized (check the appropriate box) &effor     30 days (not to exceed 30). · -. i . , • • ·, ,.                                                                  •


                                               • until, the facts justifying, e latel' s~~cWo' of ·,                         ~a~e
                                                                                                                        I 1/J !        ,       1       ,\,




Date and time issued:
                                  Q(()~
Ci1.y and state:      _N_e_w_Y_o_rk~,_N_Y_ _ _ __                                           The Honorable Paul A Crotty, U.S.O.J.
                                                                                                             Printed name and title




                                                                                                                                                                                JAS_021127
        Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 44 of 50




AO 93 (SDNY Rev. 01117) Search and Seizure Warrant (Page 2)

                                                                   Return

Case No.:                           IDate and time     wan."fillt exequted:      ICopy   of warrant and :inventory left with:
 S1 17 Cr. 548 (PAC)
Inventory 'rl;lade 1Il. the presence of :

Inventory of the property taken and name of any _person(s) seized:




                                                                Cer-tifieation


                                                                                           along with the original wru:rant
         I declare under penalty of perjuty that this fuventmy is c01rect and was returned
to the Coutt.                       ·         ·




Date: _ _ _ _ _ _ __
                                                                                         E.xectitfrig officer'.~ signatui·e.


                                                                                            Ptinred name and title




                                                                                                                               JAS_021128
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 45 of 50




                                              AttachmeJ1t A

I.      Premis~ to be Se~rched-Subjlclct Premises

        The premises to be searched (the "Subject Premis,es") is desCJribed as follows, and includes

all iqcked and closed contain¢rs found therein:

        The Subject Premises is particularly described as the 7 South Unit, 7 North Unit, including.
        the cells located in those units, and the Education Department's la,w library on the second
        floor of the building, foi;.;_ated in Mettbpoiitah Correctiortal Center:, 150 Park Row, New
        York, New York 10007.

II.     Execution of the Warrant

        Law enforcement a,gents are permitted to execute the search wattant at ai).y time in the. cfay

or n,ight. Upon the execution of this warrant, notice will be provided at or as soon as possibfo a:fte.r

the execution ofthe search.

III.    Items to 13e Searched and Seized

        A.      Evid,mce; )fruits, a:qd Instrumentalities of the Subject Offenses
        The items to be searched and/or seized from the Subject Premises include the following

evidence, fruits, and instrumentalities of: Title 18; United States Code, .Se•ti:ons 401 (c~mtempt of

court)~ Title 18; United States Code, SectioJ+ 793 (unlawful disclosure of clas.slfied informatioh);

Title l 81 United State$ Code, Section 1030 (unauthorized computer access),_ Title 18, United States

Code, Section 1343 (wire fraitd), Tjtle lS, United States Code, 'Section 15.03 (obstruction of

justice), Title 18; United States Code, Section l 79i (smugglii::i.g co;trtraband into a federal detention

faci\ity) and Title 18, United States. Code, Section .2252.A (illegal acts related to child

pornography); as well    as   conspiracies   and attempts to violate these ptovisioii.s aQ.d aiding and
abetting these. offenses, atnqng other statutes (the ''S1J,bject Offenses"):

        1.      A Samsung cellph01;1e with XME;[ 357073084445432 and/or Serial Number

R58J61 QOJCD (the «Schulte Cellphone").




                                                                                                  JAS_021129
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 46 of 50




        2.      An iPhone cellphone withIMEI 358793052665161 C'iPhone-1';);

        3.      An iPhone cellphone with IMEI 354444064445994 ('~iPhone-2/' t9gether              with

iPhone- l and the S-chulte Cellphone; the "Contraband Cellphones'').

        4.      Evidence pe:ttawing t-0 the smuggling in o:f the Contraband Cellphones.

        5.      Evidence conqern.mgthe identity or location ot alld comm®ications with, any co-

conspirators.

        6.      Any and all notes, documents, records, correspondence, or materials, in an,y form.at

and medium (in~luding, hut not limited to, envelopes:, letters, papers, e-mail messages, chat logs

and electronic messages, other digital data files a,nd web cache in.formation, and handwritten

notes)~ pertaining to the unauthorized retention, g!;IJhe.tmg; and transmission of classifiep.
                                                                                            or
documents or materials, and the unauthorized removai and. retention of classified documents

materi::tls, and, in particular, the documents bearing the following titles or desoriptions:

                a.     Article 1,: 'Tresw,nption oflnnocence: A petition for re.dress of grievl;i,noes"

                b.     Article 2: '~Presumption ofinnocence: A loss of citizenship,,

                c.     Article 3: "Presumption of Innocence: Do you want to play a game"

                d.     Article 4: "Presumption 9flnnocenc~: Detention is riot punishmep.t''

                e.     Article 5: 1'Presumption oflnnoc.ence: Innocent until proven Wealthi '

                f.     Article 6: 1'Presumptio11 of Innocence, Can you afford to be accused?"

                g.     Article 7: ''Presumption oflnnocence: A proposed solution"

                h.     Article 8: "Ptes4tnption ofI:nnoce.rice.: Origins''

                i.     Article 9: " ... Ulialienable Rights, that among these are Life,. Liberty and

the pursuit of Happiness"




                                                  2




                                                                                               JAS_021130
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 47 of 50




               j.     Hand,w,4tten    d0eiat1re nt   dared   011 oi   about »IPv 7 2018   and titJed Hfln,i,tea-c. ~~..r;.,,,

.,States ". Joshua t.dnm Sehulte? 17 Cr 548 Qt? '\C), PRO gg Bi\IL APl?I,IG 6
                                                                              HOH. t:_              l"'i)W
        7.     Evidence of the Subject Offenses on the Contraband Cellphones, including:

               a.     The phone numbers associated with the Contraband Cel!phones, as well as
                                                                                     red calls
call log information of phone numbers of incoming and outgoing, and missed or unanswe

to and from the Contraband Cellphorn~s;

               b.     Address books and contact lists stored on the Contrab~nd Cellphones or its

memory card(s);

               c,     Vciiceinail messages, opened or unopened, related to the Subject Offenses;

               d.     Evidence concerning the identity or location of the owner(s) or user(s) of

the Contraband Cellphones;

               e.     Evidence concerning the identity and/or location of the individual(s)

h?-volved in the commission of the Subject Offenses;

               f.     Evidence of communications among, or concerning, participants ih or

witnesses to the commission of the Subject Offenses;

               g.     Contact information of co-conspirators and witnesses to the commission of
                                                                                     s for instant
the Subject Offenses, including telephone numbers, l:lrnail addresses, and identifier

messaging and social media accounts;

               h.     Text, data, "chats," MMS ("Multimedia Messaging Service") messages;
                                                                      messages; any
SMS ("Short Message Service") messages, FaceTime messages, and e-mail
                                                                            any associa,ted
attachments to those inessag~s, such as digital photographs and videos, and
                                                                               was sent,
information, suoh as the phone number or e~mail address from which the message

pertaining to the Subject Offenses;

               i.     Digital photographs and videos related to the Subject Offenses;
                                                      3




                                                                                                        JAS_021131
                       Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 48 of 50




~. 1./~ . ./' , ·"'•
      •



                                        j.     Browsing history, websites visited, and internet searches conducted on the

                       Cop:traband Cellphones related to the Subject Offenses.

                                   &.   If law enforcement personnel seize the Contraband Cellphones, the personnel will

                       search the device within a reaso:uable amount of time, not to exceed 60 days from the date of

                       execution of the warrant. If, after such a search has beett tonducted, it is determined that a

                       computer or device contains any data listed in paragraphs Z and 3, tht:; Governttieutw:ill retain the

                       corpputet ot device. If it is determined that the computer(s) or device(s) are no lohger necessary

                       to retrieve and preserve the data, and the items are not subject to s.eizure. pursuant to F e.deral Rule

                       of Criminal Procedure 41 (b), such materials and/or equipmentwill be returned within a reasonable

                       time. In any event, such materiais and/or equipment shall be retµttj~d n~ later than 60 days from

                       the execution of this warrant, unless further application is made to the Couti:.

                               B.       Search and Seizure of Electronically Stored Informatlon

                               The items to be searched ands?.ized from the SubjectPremises also include any oellphoneg

                       that may contain any electtom.caliy stored information falling within the categories set forth in
                               ••
                                                                                                            r      •




                       Section III.A of this Attachment above, irtoh.tditig, b,trt not limited to, desktop and laptop

                       computers; disk drives, modems, thunib drives, personal digit<.11 a.ssistants, smart phones, digital

                       camer~s, a:n;d scanners. The items to be searched and sei:z;ed from the. Subject Premises ::i.!so

                       inclu.de:

                               1.       Any items or records needed to access the data stored on any seized or copied

                       computer devices or storage media1 including but rtot limited to any physical keys, encryption

                       devices~ orrecords of login cre.dentialsj passwords, private encryption keys, or simifat information.




                                                                         4




                                                                                                                       JAS_021132
             Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 49 of 50




.,Jl   'ir




                                                                                                               r
                     2;        Any items or records that may facilitate ·a forensic examination of the compute
                                                                                     other information
             devices or storage media, including any hardware or software manuals or
                                                                                                    media.
             concern ing the configuration of the seized or copied computer devices or storage
                                                                                                            ip of
                     3.        Any evidence concerning the persons with access to, control overi or ownersh

             the seized or copied computer devices or storage media.

                     C.        Review of ESI
                                                                                             creation of
                     Following seizure of any cornputer devices and storage media and/or the
                                                                                      to law enforcement
             forensic image copies, law enforcement personnel (including, in addition
                                                                                               investigation and .
             officers and agents, and depending on the nature of the ESI and the stahls of the
                                                                                        agency personnel
             related proceedipgs, attorneys for the government, attorney support staff,
                                                                                            under government
             assisting the government in this investigation, and outside technical c;xperts
                                                                                         responsi ve to the
             control) are authorized to review the ESI contained therein for information

             warrant.
                                                                                           techniques,
                     In conducting this review, law enforcement personn el may use various

             includin g but not limited to:
                                                                                                                us to
                     •     surveying various file '~directories" and the individual files they contain (analogo
                                                                                                               a drawer
                           looking at the outside of a file cabinet for the markings it contains and opening

                          · believed to contain pertinen t files);
                                                                                                                 e
                           opening or cui'soriiy reading the first few pages of such :files in order to determin
                                                                       11   11
                     •

                           their precise contents;

                     •     scanning storage areas to discover and p9ssibly recover recently deleted files;

                     •     scanning storage areas for deliberately hidden files;




                                                                     5




                                                                                                                JAS_021133
Case 1:17-cr-00548-PAC Document 98-2 Filed 06/18/19 Page 50 of 50




                                                                                      ne whether
     •   performing key word searches through all electroiric storage areas to determi
                                                                                       ly teli;i.te~
         occ1Wences of language contained in such storage areas exist that are intimate

         to the subject matter of the i:rivestigation; and
                                                                                    only for
     •   making reasonable efforts to utilize computer search methodology to s~atch
                                                                                    categories
         files, documents, or other electronically stored infotmation within th;!;:

         identified mthis Attac.hment.




                                                 6




                                                                                            JAS_021134
